

116 HR 4696 IH: International Regulatory Cooperation Improvement Act
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4696IN THE HOUSE OF REPRESENTATIVESOctober 16, 2019Mr. Bost (for himself, Mr. Van Drew, and Mr. Austin Scott of Georgia) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo provide for cooperation between the Commodity Futures Trading Commission and foreign regulators.
	
 1.Short titleThis Act may be cited as the International Regulatory Cooperation Improvement Act. 2.International regulatory cooperation (a)Section 1a(26) of the Commodity Exchange Act (7 U.S.C. 1a(26)) is amended by striking futures or options each place it appears and inserting futures, swaps, or options..
 (b)Clarification of meaning of foreign futures authoritySection 8 of such Act (7 U.S.C. 12) is amended by adding at the end the following:  (j)For purposes of this section, the term foreign futures authority includes any foreign authority that is empowered under foreign law to detect, investigate, or prosecute potential violations of law..
 (c)Authority To provide food and incidental assistance to foreign guests hosted by the CommissionSection 12(b) of such Act (7 U.S.C. 16(b)) is amended by adding at the end the following:  (5)The Commission may incur expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, such expenses to include necessary logistic and administrative expenses and the expenses of Commission staff and foreign invitees in attendance including:
 (A)meals; (B)local travel and transportation; and
 (C)related incidental expenses.. (d)Transfer and acceptance of personnelSection 2(a) of such Act (7 U.S.C. 2(a)) is amended by adding at the end the following:
				
 (16)Assistance from federal agenciesAny department or agency of the United States may cooperate with and provide to the Commission, any assistance, including services, funds, facilities, employees, and other support services as determined by the Commission to effectuate the purposes and provisions of this Act. An employee from another department or agency of the United States may be detailed to the Commission on a reimbursable or non-reimbursable basis, and the detail shall be without interruption or loss of civil service status or privilege.
					(17)Assistance from foreign futures authorities, foreign government agencies, foreign ministries,
			 foreign central banks, or foreign persons
 (A)In generalThe Commission may— (i)retain or employ officers or employees of a foreign futures authority, foreign government agency, foreign ministry, foreign central bank, or foreign person on a temporary basis as employees of the Commission pursuant to section 12(b) of this Act or section 3101 or section 3109 of title 5, United States Code; and
 (ii)detail officers or employees of the Commission to work on a temporary basis for any such foreign entity.
							(B)Reciprocity and reimbursement
 (i)Reciprocity not requiredAssistance described in subparagraph (A) need not be provided on a reciprocal basis. (ii)Written agreement requiredThe Commission may provide and accept assistance described in subparagraph (A) on a reimbursable or non-reimbursable basis, only in accordance with a written agreement between the Commission and the foreign entity involved.
							(iii)Rules applicable to reimbursements
 (I)FormA reimbursement to, or from or on behalf of, the Commission may be made in cash or in-kind. (II)Advance reimbursementsThe Commission may provide an advance reimbursement to such a foreign entity, and may accept an advance reimbursement from such a foreign entity. Such an advance reimbursement shall be available for the services and uses set forth in the applicable written agreement.
								(III)Use of reimbursements from foreign entities
 (aa)In generalThe Commission shall credit a reimbursement received from such a foreign entity to the appropriate Commission appropriation, fund, or account, subject to item (bb).
 (bb)Use of advance reimbursementsThe Commission may use such an advance reimbursement for direct expenditure in lieu of making the credit required by item (aa).
 (C)Standards of conductAn officer or employee employed under subparagraph (A)(i) shall be subject to the provisions of law relating to ethics, conflicts of interest, or corruption, and to any other statute governing the standards of conduct for Commission employees that are applicable to the type of appointment for the duration of the appointment..
			